UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6795



TRACY LAMAR CARTER,

                                              Plaintiff - Appellant,

          versus


SAWYER MARTIN, Officer, Aiken Department of
Public Safety; MIKE HUNT, Investigator, Aiken
Department of Public Safety; RAYMOND O. SCOTT,
Aiken Department of Public Safety,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Cameron McGowan Currie, District Judge.
(CA-02-1058-1-22BD)


Submitted:   July 18, 2002                 Decided:    July 25, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracy Lamar Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Tracy Lamar Carter appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.              We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Carter v. Martin, No. CA-02-1058-1-22BD (D.S.C. filed May 8, 2002;

entered May 10, 2002).        We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2